Elbert, J.
We think it sufficiently appears from the testimony of Van Riper that the defendant company operated the Boulder Valley road at the time of the fire. The witness was the station agent of the defendant company at Boulder; and while his testimony, to the effect that the Union Pacific Railway Company “ran its trains over the Boulder Valley road,” is general, and does not clearly go to the date of the fire, the act of the company in sending him, soon after the fire, to see the appellee, Jones, respecting it, and to report concerning it, but without power to settle the damages, is inconsistent with any other theory than that the defendant company was operating the road at the time of the fire, and regarded itself as a party concerned in any claim .for damages resulting therefrom. From all the evidence, it is also reasonably clear that the appellee’s grass was fired by sparks from a locomotive attached to one of the defendant’s freight trains.
The judgment of the court below is affirmed.

Affirmed.